Title: Cash Accounts, June 1760
From: Washington, George
To: 



[June 1760]



Cash


June 9—
To Ditto [cash] of Jno. Gist for Smiths Acct for self & Mother
£1.13.9



To Ditto of Mr Sampson Darrel—for Ditto
1.11.0


21—
To Ditto of Captn Possey—Balle Accts
5.17.6



To Ditto of Mr Piper for 20,602 lbs. Tobo @ 20/ prCt
206. 0.5


Contra


June 2—
By Mr Mercer. A fee for his Opinion in Cliftons dispute
5. 0.0



By Cash gave Widow Nation’s
0.10.0


5—
By ditto gave Jno. Askew 20/
1. 0.0




By ditto pd Mr Wm Digges for Hay
14. 0.0


10—
By 6 packs Cards 7/6—lost at Ditto 7/6
0.15.0



By Mrs Washington
5. 0.0


13—
By Colo. [Fielding] Lewis Balle Accts
63. 8.1 1/2



   By Cards 2/6. By my Store Acct wt. Mr D. Craig 98/3
5. 0.9


17—
By Mr Mercers claim on Cliftons Sale of Land
266. 0.6



By Mr Wisheart old Acct
0.11.6



By Expences at Mrs Chews
2. 3.9



By 1 pr Scissars 1/3—pd Robt Cunningham Publick Acct 7/6
0. 8.9


21—
By Captn Possey for two Grey Horses bought
26. 0.0



By Cash lent Jeremiah Mitchell
2. 0.0


22—
By a pair of Shoes for Peter the Smith—cost
0. 6.0



By Cash gave for the Sufferers at Boston by Fire
12. 0.0



By Ditto advancd Hosea Bazill
0.10.0


